        Case 5:20-cv-03313-SAC Document 4 Filed 03/25/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EVERETT RAY HARKLESS,

                        Plaintiff,

vs.                                             Case No. 20-3313-SAC

FNU YATES,

                        Defendant.

                                  O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration at

the Saline County Jail (SCJ).        Plaintiff brings this case pursuant

to 42 U.S.C. § 1983.1         This case is before the court for the

purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.

Pardus, 551 U.S. 89, 94 (2007).           But, a pro se litigant is not


1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
       Case 5:20-cv-03313-SAC Document 4 Filed 03/25/21 Page 2 of 5




relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

                                    2
       Case 5:20-cv-03313-SAC Document 4 Filed 03/25/21 Page 3 of 5




II. Plaintiff’s complaint

     According to the complaint, on November 25, 2020 around 2:30

p.m., defendant Yates, a correctional officer, kicked plaintiff on

his right lower leg causing an abrasion almost 7 and 1/2 inches

long and almost 1 inch wide.     The wound was treated with band-aids

and ointment, and with a large dressing some days later.              It is

not clear, but it appears that plaintiff was in jail awaiting

sentence at the time of his injury.

 III. Excessive force

     In the Tenth Circuit, the Eighth Amendment protects persons

whose guilt has been adjudicated, but who await sentencing.           Berry

v. City of Muskogee, 900 F.2d 1489, 1493 (10th Cir. 1990).            Under

the Eighth Amendment, the main inquiry when excessive force is

alleged is whether force “’was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to

cause harm.’” Serna v. Colo. Dep’t of Corrs., 455 F.3d 1146, 1152

(10th Cir. 2006)(quoting Hudson v. McMillian, 503 U.S. 1, 7

(1992)). A plaintiff must show: 1) that the alleged wrongdoing,

done knowingly or recklessly, was objectively unreasonable and

harmful enough to establish a constitutional violation, and 2)

that the officials acted with a sufficiently culpable state of

mind, that is deliberate indifference. Id.       Malicious and sadistic



                                    3
        Case 5:20-cv-03313-SAC Document 4 Filed 03/25/21 Page 4 of 5




intent may be inferred from the conduct itself where there is no

legitimate purpose for the officers’ conduct.             Id.

      Here, plaintiff has not alleged facts from which it can be

determined whether force was applied in a good faith effort to

maintain or restore discipline or maliciously and sadistically. To

raise his allegations of a battery to a federal constitutional

violation which may be heard in this court, plaintiff must submit

an amended complaint setting forth additional facts to support a

constitutional claim of excessive force. Plaintiff's conclusory

allegations that defendant Yates kicked him and that this was cruel

and unusual are insufficient to describe a cause of action under

the Eighth Amendment.        See Anderson v. Easter, 2020 WL 2306616 *2

(D.Kan. 5/8/2020)(citing cases); Lane v. Roberts, 2007 WL 3171501

*3 (D. Kan. 10/24/2007).

      If plaintiff was not adjudicated guilty at the time of his

alleged injury, then the Fourteenth Amendment applies because it

protects pretrial detainees from the purposeful and knowing use of

force that is objectively unreasonable.           Kingsley v. Hendrickson,

576   U.S.   389,   396-97   (2015).       This   turns   on    the   facts   and

circumstances of each particular case, including such factors as:

1) the relationship between the need to use force and the amount

of force used; 2) the extent of the injury; 3) any effort made to

temper or limit the amount of force; 4) the severity of any

security problem at issue; 5) the threat reasonably perceived by

                                       4
       Case 5:20-cv-03313-SAC Document 4 Filed 03/25/21 Page 5 of 5




the officer; and 6) whether plaintiff was actively resisting.         Id.

at 397.      These are factors the court could consider under the

Eighth Amendment as well to determine whether the use of force was

excessive.    See id. at 402.   Plaintiff’s conclusory description of

what happened, however, prevents the court from making a reasoned

assessment of whether he has stated a plausible claim of an

objectively unreasonable use of force.

IV. Conclusion

     In conclusion, the court finds that the complaint is too

conclusory and fails to state a claim for relief.        The court shall

grant plaintiff time until April 26, 2021 to show cause why this

case should not be dismissed or to file an amended complaint which

corrects the deficiencies found in the original complaint.             An

amended complaint should be printed on forms supplied by the Clerk

of the Court.    If plaintiff files an amended complaint the court

requests that he specify whether and when he pleaded guilty or was

found guilty of the state court charge for which he was being

detained on November 25, 2020, and when he was sentenced.             The

court requests the Clerk to transmit a copy of § 1983 forms to

plaintiff along with a copy of this order.

     IT IS SO ORDERED.

     Dated this 25th day of March, 2021, at Topeka, Kansas.


                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge

                                    5
